This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 34,113

 5 LESTER MIKE,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Alisa Hadfield, District Judge


 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Josephine H. Ford, Assistant Public Defender
14 Albuquerque, NM

15 for Appellant


16                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Defendant, Lester Mike, appeals his conviction for driving while under the

 3 influence of an intoxicating liquor. We issued a notice of proposed summary

 4 disposition proposing to affirm on November 19, 2014. Defendant filed a timely

 5 memorandum in opposition, which we have duly considered. We remain unpersuaded

 6 that our initial proposed disposition was incorrect, and we therefore affirm.

 7 DISCUSSION

 8   {2}   In his memorandum in opposition, Defendant continues to argue that the State

 9 failed to show that reasonable suspicion existed to stop him for a turn signal violation.

10 [MIO 6-8] NMSA 1978, Section 66-7-325(A) (1978) provides, in relevant part, that

11 “[n]o person shall . . . turn any vehicle without giving an appropriate signal . . . in the

12 event any other traffic may be affected by such movement.” The two elements in the

13 statute that must be satisfied in order for its mandate to be triggered are “(1) there

14 must be other traffic (2) that may be affected by the motorist’s turn.” State v. Hubble,

15 2009-NMSC-014, ¶ 11, 146 N.M. 70, 206 P.3d 579 (internal quotation marks and

16 citation omitted). Defendant argues that there was no reasonable suspicion to stop him

17 for a turn signal violation because the State failed to present any evidence that the

18 officer’s car might have been affected by his failure to use a turn signal. [MIO 6-7]

19


                                                2
 1   {3}   The district court entered a memorandum opinion in Defendant’s on-record

 2 appeal addressing this same issue. In our notice of proposed summary disposition, we

 3 proposed to agree with the district court’s analysis and its determination that

 4 reasonable suspicion to stop based on a turn signal violation was established by the

 5 officer’s testimony that he was following Defendant in his vehicle when he observed

 6 Defendant turn without using a turn signal. [RP 87-90] In his memorandum in

 7 opposition, Defendant again asserts that this evidence was not sufficient to show that

 8 the officer’s car may have been affected by his failure to use a turn signal. [MIO 6-7]

 9 However, we continue to agree with the district court that the officer’s testimony that

10 he was following directly behind Defendant when he turned without signaling is

11 sufficient to establish reasonable suspicion of a turn signal violation. See Hubble,

12 2009-NMSC-014, ¶¶ 14-20 (determining that the defendant violated Section 66-7-

13 325(A) where he failed to signal when turning onto a highway after a police officer

14 drove past the intersection); cf. State v. Anaya, 2008-NMCA-020, ¶ 19, 143 N.M. 431,

15 176 P.3d 1163 (affirming that the officer lacked reasonable suspicion of a turn signal

16 violation where the officer’s vehicle was not traffic that could be affected by the

17 failure to signal and there was no other traffic in the area).

18   {4}   Defendant also continues to argue that the district court abused its discretion in

19 admitting the results of the BAC test because the State failed to show compliance with


                                               3
 1 the applicable SLD regulations. [MIO 8-9] Defendant argues that the portable breath

 2 test mouthpiece that was introduced into his mouth during the deprivation period

 3 could have caused the results of the test to be inaccurate. [MIO 9] Again, the district

 4 court entered a memorandum opinion addressing this same issue. In our notice of

 5 proposed summary disposition we proposed to agree with its analysis and its

 6 determination that the applicable SLD regulation does not require the State to show

 7 that no foreign substances were introduced into a subject’s mouth prior to testing. [RP

 8 93-94] See 7.33.2.15(B)(2) NMAC (“Breath shall be collected only after the certified

 9 operator or certified key operator has ascertained that the subject has not had anything

10 to eat, drink or smoke for at least 20 minutes prior to collection of the first breath

11 sample.”). We also proposed to agree with its determination that Officer Brown’s

12 testimony that he checked Defendant’s mouth at the beginning of the deprivation

13 period, and his observation that Defendant did not eat, drink, or smoke during the

14 deprivation period, was sufficient to show compliance with the regulation. [RP 94]

15 Nothing in Defendant’s memorandum in opposition persuades us that the district

16 court’s analysis was incorrect. We therefore adopt that portion of its opinion

17 addressing this issue.

18   {5}   For these reasons, we affirm the metropolitan court’s sentencing order.

19   {6}   IT IS SO ORDERED.


                                              4
1                                        ________________________________
2                                        JAMES J. WECHSLER, Judge



3 WE CONCUR:


4 ________________________________
5 RODERICK T. KENNEDY, Judge


6 ________________________________
7 LINDA M. VANZI, Judge




                                     5